        Case 1:21-cv-00925-KPF Document 15 Filed 07/20/21 Page 1 of 3




D. CHRISTOPHER MASON                 ATTORNEYS AT LAW                           EMAIL:
                                 11 BROADWAY - SUITE 615-8               cmason@masonlawpllc.com
                                NEW YORK, NEW YORK 10004
                               P: 212.498.9691 F: 212.498.9692

                                                                             July 19, 2021
BY ECF
Honorable Katherine Polk Failla
United States District Judge,
Southern District of New York
40 Foley Square
New York, New York 10007

  Re:      Alterescu v. New York City Department of Education et al., 2l-cv-00925-KPF


Dear Judge Failla,

        I am the Attorney representing Plaintiff Felicia Alterescu in this matter. I have no
objection to the DOE Defendants and the UFT submitting Motions To Dismiss the
Amended Complaint, which I will Oppose, and furthermore I support the UFT in
requesting that the Court grant leave to the parties to set a briefing schedule for the
exchange of papers. A pre-motion conference is unlikely to be the most productive use of
the Court’s time.

        What this case is all about is the violation of public policy – namely teacher
Tenure - by the Defendants, individually and collectively. Both the DOE Defendants and
the UFT have pursued a pattern and practice for nineteen (19) years which ignore the
Constitutional right to a proper determination of probable cause before charges are served
on a tenured educator, and before a 3020-a arbitration begins, leaving the arbitrator
without subject matter jurisdiction to hear the case or decide on any penalty.

        The specific process the Defendants have omitted from their charging procedures
are cited in Education Law §3020-a(2)(a): once charges are created, these allegations
must be presented to the New York City school board, the Panel On Educational Policy
(“PEP”) for a vote on probable cause in an Executive Session by a majority of the
members. In NYC, this procedure is omitted, skipped over, and/or denied to all accused
tenured educators brought up on charges.

        The gravamen of our argument is that the mandated procedures on determining
probable cause have never been waived, set aside by the State legislature, or in any way
removed from the Constitutional rights held by educators with Tenure in this State, yet
the DOE Defendants and UFT say this is not correct. They propose, wrongly, that the
preferring of charges is the same as finding of probable cause, and therefore there is “no
      Case 1:21-cv-00925-KPF Document 15 Filed 07/20/21 Page 2 of 3




need” to have an Executive Session to vote on probable cause. This actually is quite
shocking, because charging someone with an allegation of wrong-doing and saying there
is no need to determine probable cause for charging the person, simply gives the person
who prefers charges powers no one should or could have under the protections of tenure
which in New York State are public policy.

        However, the DOE Defendants could not allow, under the Bloomberg
administration’s business model of education, someone with tenure getting away with
wrong-doing or incompetent service of any kind, at any time. This model demands that
superior must be able to fire any employee at any time. This did away with some of the
freedoms feared by the Bloomberg Administration, such as job protections under the
tenure law. The Mayor also appoints the Chancellor. But the PEP Bylaws never allowed
the Chancellor to have a vote on the PEP for any issue that might come up. Additionally,
the State legislature never changed or waived Education Law 3020-a(2)(a), although both
the DOE and the UFT say that there is a waiver in New York City. This is the fraud that
Plaintiff was forced to rely on after she was forced to proceed with her compulsory 3020-
a which never had a proper determination of probable cause for the charges. The hearing
and the termination decision are legally void.

       The waiver or Delegation Memos the DOE Defendants and the UFT base their
argument that supposedly does away with any need to have an Executive Session and a
vote on probable cause indeed never mention probable cause. Except for Education Law
3020-a(2)(a), there is no mention of a procedure to determine probable cause, or any
discussion of any issue relevant to that procedure, in the Law.

       The statements that there is no Constitutional claim, that Plaintiff is time barred,
and that she is precluded from challenging factual or legal findings made by the
Arbitrator and confirmed by the Supreme Court, are simply untrue and serve to mislead
this Court. The tenure law was not litigated at Plaintiff’s 3020-a and was not brought to
the Supreme Court for review. We brought these issues here.

        We intend on presenting evidence and case law which supports the pattern and
practice of the DOE Defendants and UFT which denied Plaintiff her Constitutional rights
given to her in the tenure law before during and after her 3020-a arbitration.

                                                      Respectfully,

                                                     /s/ D. Christopher Mason



Cc: Counsel of Record (by CM/ECF)
    failla_nysdchambers@nysd.uscourts.gov
Case 1:21-cv-00925-KPF Document 15 Filed 07/20/21 Page 3 of 3
